DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 have been examined in this application. Claims 1-20 have been examined in this application. Claims 1, 4, 8 and 15 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 11/4/2020.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.


Response to Arguments 
	In response to the “Response to rejections under 35 U.S.C. 112” section on page 8, the majority of the 112(b) rejections are overcome. However, the amended claim language has added 112(a) and 112(b) issues. Please see 112 section of the office action below.
	In response to the “35 U.S.C 103” section on pages 9-10, the Applicant argues that the prior art does not disclose the amended claim language of “… determining that the path information for the first set of vehicles does not include a direction that is consistent with a destination for the flying autonomous robot; responsive to waiting a predetermined amount of time, receiving a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data …”. However, Prakash et al. discloses determining that a set of vehicles do not include a compatible destination as detailed in paragraph [0098] and Fig. 6A Step 613– No (and further outlined in 103 section below). Therefore, the prior art discloses determining that the path information for the first set of vehicles does not include a direction that is consistent with a destination for the flying autonomous robot. Furthermore, Prakash et al. discloses in paragraphs [0096-0097, 0099] and Fig. 6 after making this determination identifying compatible candidate vehicles by repeating 609-Yes and determining in Steps 611 – Yes and 613- Yes that the travel profile characteristics (including current speed of the candidate vehicle) are compatible with the flying autonomous robot. The travel profile characteristics, for example speed, are received from messages vehicle to server and UAVs (V2X) as detailed in Prakash et al. ([0007, 0058-0059]; Fig. 1A - Fig. 1B, Fig. 2A - Fig. 2B) and further outlined in the 103 section below. Therefore, the prior art discloses receiving a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data (for example, vehicle speed). However, the prior art does not disclose the amended claim language of receiving the second set of messages responsive to waiting a predetermined amount of time. Therefore, this portion of the argument is persuasive. Rubin et al. (US 2017/0243485 A1). 
	 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
The specification is silent as to how the step of, “… responsive to waiting a predetermined amount of time, receiving a second set of V2X messages for a second set of vehicles …” is performed. The specification indicates that responsive to waiting a predetermined amount of time (e.g. 0.1 seconds) repeating step 308 which analyzes and aggregates the data as detailed in paragraph [0125] and Fig. 3B. However, in order to aggregate the data, the message information would have already been received. The specification is silent as to the step of responsive to waiting a predetermined amount of time, receiving a second set of V2X messages for a second set of vehicles. Therefore, the claims are not 
Claims 2-7, 9-14 and 16-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “… a first set of Vehicle-to-Everything (V2X) messages including digital data describing path information for a first set of vehicles and kinematic data describing whether the first set of vehicles are currently stationary or currently in motion … responsive to waiting a predetermined amount of time, receiving a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data …” the wording is unclear because it is unclear whether a second set of V2X messages for a second set of vehicles includes kinematic data information describing a first set of vehicles or the second set of vehicles. The limitation is interpreted so that the second set of V2X messages includes kinematic data for the second set of vehicles. 
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… select a vehicle to land on from a second set of vehicles …”, the wording is unclear because it is unclear whether the second set of vehicles referenced is referring to the second set of vehicles sending the V2X messages in the limitation above, or if this is a different second set of vehicles. The claim is interpreted to be referring to the same second set of vehicles throughout the limitations. 
 Claims 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 2, 7, 9, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… determining that the vehicle is headed …” the wording is unclear because it is unclear which set of vehicles, first or second, this determination is made on. Furthermore, the wording is unclear because it is unclear what impact, if any, this step has on the steps of the independent claim. For example, it is unclear if the heading determination has any impact on the selection, modification of flight path and landing on the selected vehicle. The limitation is interpreted so that determining a vehicle heading of the vehicle to be landed on at any point in the process reads on it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0196756 A1) in view of Rubin et al. (US 2017/0243485 A1) in further view of Bennie et al. (US 2020/0108713 A1). 
As per Claim 1, Prakash et al. discloses a method comprising: 
receiving, by a flying autonomous robot, a first set of Vehicle-to-Everything (V2X) messages including digital data describing path information for a first set of vehicles ([0003, 0005, 00039, 0048, 0056, 0058-0059, 0061]; Fig. 1A - Fig. 1B, Fig. 2A - Fig. 2B, UAV 100 (autonomous flying robot) receives a message from candidates vehicles indicating travel profile characteristics, including destination, route, direction etc. This message information from the candidate vehicles is sent to a server and the UAVs (Vehicle-to-Everything (V2X) messages digital data describing path information for a set of vehicles)) and kinematic data describing whether the first set of vehicles are currently stationary or currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the first set of V2X message ([0069-0070, 0074]; UAV includes RFI module and antennae 131 (V2X radio) to communicate with candidate vehicle); 
determining that the path information for the first set of vehicles does not include a direction that is consistent with a destination for the flying autonomous robot ([0007-0008, 0098]; Fig. 6A Step 613-No Determine that the travel profile characteristics do not include compatible destination or route);
([0096-0097, 0099]; Fig. 6A Step 613-No then Step 609-611 again. More candidate vehicles are identified to determine whether they will help reach destination and information on speed is received);

While Prakash et al. discloses the limitations above, including receiving a second set of messages as detailed above, Prakash et al. does not explicitly disclose that the second set of messages are received responsive to waiting a predetermined amount of time. 

However, Rubin et al. teaches: that the set of messages are received responsive to waiting a predetermined amount of time ([0145, 0035, 0041-0042]; Fig. 1, Vehicles transmit V2X messages every .1 seconds). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Rubin et al. with the motivation being to ensure to organize message interval timing to ensure that high priority messages get through and efficiently allocate bandwith as detailed in Rubin et al. [0052, 0068]. 

Furthermore, Prakash et al. discloses:
selecting a vehicle to land on from the second set of vehicles based on the kinematic data ([0048, 0061, 0096-0097, 0099, 0123]; Fig. 6A Step 613-No then Step 609-613 again – Yes then Step 614 Selecting a vehicle to land from new set of candidates based on candidate vehicle’s travel profile characteristics, which include current speed);

Prakash et al. discloses selecting a vehicle to land on based on the kinematic data, Prakash et al. does not disclose: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged. 

However, Bennie et al. teaches: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged ([0091] Computer 20 transmits message to the UAV that the vehicle is in PARK (brake for the vehicle is engaged)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to safely coordinate docking on the vehicle as detailed in Bennie et al. ([0053, 0098]);  

`	Furthermore, Prakash et al. discloses: 
modifying a flight path of the flying autonomous robot based on the digital data so that the flight path approaches the vehicle ([0041, 0045, 0061-0062]; Fig. 2B, Once selected, UAV may fly a path to approach the vehicle at a rendezvous location, such as path 241); and 
landing the flying autonomous robot on the vehicle while the vehicle is currently stationary ([0041], UAV flies an approach that allows for docking (landing the flying autonomous robot on the vehicle), [0061], which may include docking while the vehicle is stopped).

As per Claim 2, Prakash et al. discloses the method of claim 1, further comprising: determining that the vehicle is headed in a direction that is consistent with a destination location of the flying autonomous robot ([0039, 0061]; Fig. 2B, UAV learns destination or route and selects candidate vehicle with compatible destination (or direction of travel), such as in direction 240 toward UAV destination B).

As per Claim 3, Prakash et al. discloses the method of claim 1, further comprising making a financial payment from an owner of the flying autonomous robot to a registered driver of the vehicle as compensation for giving the flying autonomous robot a ride ([0123, 0130] Delivery UAV service provider (owner of flying autonomous robot) provides financial incentives to drivers of registered vehicles).

While Prakash et al. discloses making financial payments to a registered vehicle as described above, Prakash et al. does not explicitly disclose that the payments are made to a bank account associated with the registered driver of the vehicle.

However, Bennie et al. teaches: that financial transactions between a flying autonomous robot and registered driver of a vehicle are made using a bank account associated with the registered driver of the vehicle ([0075] Bank account of vehicle 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to increase efficiency by allowing electronic transfer of funds as detailed in Bennie et al. [0075]. 
 
As per Claim 4, Prakash et al. discloses the method of claim 1, 

Prakash et al. does not disclose: 


However, Rubin et al. teaches: wherein the predetermined amount of time is 0.1 seconds ([0145, 0035, 0041-0042]; Fig. 1, Vehicles transmit V2X messages every .1 seconds).

The motivation to combine Prakash et al. and Rubin et al. is provided in rejection to claim 1.

As per Claim 7, Prakash et al. discloses the method of claim 2, wherein the destination location of the flying autonomous robot is a delivery location and determining that the vehicle is headed in the direction that is consistent with the delivery location of the flying autonomous robot ([0002, 0091]; Fig. 6A, Destination of the UAV may be a delivery of a package and [0039, 0061]; Fig. 2B, UAV determines vehicle direction and destination (such as delivery destination) are compatible).

As per Claim 8, Prakash et al. discloses a system comprising:
a processor of a flying autonomous robot that is operable to receive a first set of Vehicle-to-Everything (V2X) messages including digital data describing path information for a first set of vehicles ([0003, 0005, 00039, 0048, 0056, 0058-0059, 0061]; Fig. 1A - Fig. 1B, Fig. 2A - Fig. 2B, UAV 100 (autonomous flying robot) receives a message from candidates vehicles indicating travel profile characteristics, including destination, route, direction etc. This message information from the candidate vehicles is sent to a server and the UAVs (Vehicle-to-Everything (V2X) messages digital data describing path information for a set of vehicles)) and kinematic data describing whether the first set of vehicles are currently stationary or currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the first set of V2X message ([0069-0070, 0074]; UAV includes RFI module and antennae 131 (V2X radio) to communicate with candidate vehicle);kinematic data describing whether the set of vehicles are currently stationary or not currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the V2X message ([0069-0070, 0074]; UAV includes RFI module and antennae 131 (V2X radio) to communicate with candidate vehicle); and 
a non-transitory memory communicatively coupled to the processor, wherein the non- transitory memory stores computer code ([0018] A processor of a UAV (flying autonomous robot) coupled to a non-transitory storage medium executes operations) that is operable, when executed by the processor, to cause the processor to determine that the path information for the first set of vehicles does not include a direction that is consistent with a destination for the flying autonomous robot ([0007-0008, 0098]; Fig. 6A Step 613-No Determine that the travel profile characteristics do not include compatible destination or route), receiving a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data ([0096-0097, 0099]; Fig. 6A Step 613-No then Step 609-611 again. More candidate vehicles are identified to determine whether they will help reach destination and information on speed is received);

While Prakash et al. discloses the limitations above, including receiving a second set of messages as detailed above, Prakash et al. does not explicitly disclose that the second set of messages are received responsive to waiting a predetermined amount of time. 

However, Rubin et al. teaches: that messages are received responsive to waiting a predetermined amount of time ([0145, 0035, 0041-0042]; Fig. 1, Vehicles transmit V2X messages every .1 seconds). 

Prakash et al. to the above limitations as detailed in Rubin et al. with the motivation being to ensure to organize message interval timing to ensure that high priority messages get through and efficiently allocate bandwith as detailed in Rubin et al. [0052, 0068]. 

Furthermore, Prakash et al. discloses:
select a vehicle to land on from a second set of vehicles based on the kinematic data ([0048, 0061, 0096-0097, 0099, 0123]; Fig. 6A Step 613-No then Step 609-613 again – Yes then Step 614 Selecting a vehicle to land from new set of candidates based on candidate vehicle’s travel profile characteristics, which include current speed);

While Prakash et al. discloses selecting a vehicle to land on based on the kinematic data, Prakash et al. does not disclose: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged. 

However, Bennie et al. teaches: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged ([0091] Computer 20 transmits message to the UAV that the vehicle is in PARK (brake for the vehicle is engaged)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to safely coordinate docking on the vehicle as detailed in Bennie et al. ([0053, 0098]);  

Prakash et al. discloses: 
modify a flight path of the flying autonomous robot based on the digital data so that the flight path approaches the vehicle ([0041, 0045, 0061-0062]; Fig. 2B, Once selected, UAV may fly a path to approach the vehicle at a rendezvous location, such as path 241), and land the flying autonomous robot on the vehicle while the vehicle is currently stationary ([0041], UAV flies an approach that allows for docking (landing the flying autonomous robot on the vehicle), [0061], which may include docking while the vehicle is stopped).


As per Claim 9, Prakash et al. discloses the system of claim 8, wherein the computer code is further operable to determine that the vehicle is headed in a direction that is consistent with a destination location of the flying autonomous robot ([0039, 0061]; Fig. 2B, UAV learns destination or route and selects candidate vehicle with compatible destination (or direction of travel), such as in direction 240 toward UAV destination B).

As per Claim 10, Prakash et al. discloses the system of claim 8, wherein the computer code is further operable to make financial payment from an owner of the flying autonomous robot to a registered driver of the vehicle as compensation for giving the flying autonomous robot a ride ([0123, 0130] Delivery UAV service provider (owner of flying autonomous robot) provides financial incentives to drivers of registered vehicles).

While Prakash et al. discloses making financial payments to a registered vehicle as described above, Prakash et al. does not explicitly disclose that the payments are made to a bank account associated with the registered driver of the vehicle.

Bennie et al. teaches: that financial transactions between a flying autonomous robot and registered driver of a vehicle are made using a bank account associated with the registered driver of the vehicle ([0075] Bank account of vehicle 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to increase efficiency by allowing electronic transfer of funds as detailed in Bennie et al. [0075]. 
 
As per Claim 11, Prakash et al. discloses the system of claim 8, wherein the V2X messages include a Basic Safety Message ([0048, 0053] Messages include information regarding compatibility of docking station, speed etc. which is used determine whether docking is safe, therefore the message is a Basic Safety message).

As per Claim 14, Prakash et al. discloses the system of claim 9, wherein the destination location of the flying autonomous robot is a delivery location and determining that the vehicle is headed in the direction that is consistent with the delivery location of the flying autonomous robot ([0002, 0091]; Fig. 6A, Destination of the UAV may be a delivery of a package and [0039, 0061]; Fig. 2B, UAV determines vehicle direction and destination (such as delivery destination) are compatible).

As per Claim 15, Prakash et al. discloses a computer program product comprising a processor with instructions that, when executed causes the processor to perform operations comprising: Page 6 of 14IP-A-3467 
receiving, by a flying autonomous robot, a first set of Vehicle-to-Everything (V2X) messages including digital data describing path information for a first set of vehicles ([0003, 0005, 00039, 0048, 0056, 0058-0059, 0061]; Fig. 1A - Fig. 1B, Fig. 2A - Fig. 2B, UAV 100 (autonomous flying robot) receives a message from candidates vehicles indicating travel profile characteristics, including destination, route, direction etc. This message information from the candidate vehicles is sent to a server and the UAVs (Vehicle-to-Everything (V2X) messages digital data describing path information for a set of vehicles)) and kinematic data describing whether the first set of vehicles are currently stationary or currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the first set of V2X message ([0069-0070, 0074]; UAV includes RFI module and antennae 131 (V2X radio) to communicate with candidate vehicle); 
determining that the path information for the first set of vehicles does not include a direction that is consistent with a destination for the flying autonomous robot ([0007-0008, 0098]; Fig. 6A Step 613-No Determine that the travel profile characteristics do not include compatible destination or route);
 receiving a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data ([0096-0097, 0099]; Fig. 6A Step 613-No then Step 609-611 again. More candidate vehicles are identified to determine whether they will help reach destination and information on speed is received);

While Prakash et al. discloses the limitations above, including receiving a second set of messages as detailed above, Prakash et al. does not explicitly disclose that the second set of messages are received responsive to waiting a predetermined amount of time. 

Rubin et al. teaches: that the set of messages are received responsive to waiting a predetermined amount of time ([0145, 0035, 0041-0042]; Fig. 1, Vehicles transmit V2X messages every .1 seconds). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Rubin et al. with the motivation being to ensure to organize message interval timing to ensure that high priority messages get through and efficiently allocate bandwith as detailed in Rubin et al. [0052, 0068]. 

Furthermore, Prakash et al. discloses:
selecting a vehicle to land on from the second set of vehicles based on the kinematic data ([0048, 0061, 0096-0097, 0099, 0123]; Fig. 6A Step 613-No then Step 609-613 again – Yes then Step 614 Selecting a vehicle to land from new set of candidates based on candidate vehicle’s travel profile characteristics, which include current speed);

While Prakash et al. discloses selecting a vehicle to land on based on the kinematic data, Prakash et al. does not disclose: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged. 

However, Bennie et al. teaches: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged ([0091] Computer 20 transmits message to the UAV that the vehicle is in PARK (brake for the vehicle is engaged)).

Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to safely coordinate docking on the vehicle as detailed in Bennie et al. ([0053, 0098]);  

`	Furthermore, Prakash et al. discloses: 
modifying a flight path of the flying autonomous robot based on the digital data so that the flight path approaches the vehicle ([0041, 0045, 0061-0062]; Fig. 2B, Once selected, UAV may fly a path to approach the vehicle at a rendezvous location, such as path 241); and 
landing the flying autonomous robot on the vehicle while the vehicle is currently stationary ([0041], UAV flies an approach that allows for docking (landing the flying autonomous robot on the vehicle), [0061], which may include docking while the vehicle is stopped).

As per Claim 16, Prakash et al. discloses the computer program product of claim 15, further comprising additional instructions that are operable, when executed by the processor, to cause the processor to determine that the vehicle is headed in a direction that is consistent with a destination location of the flying autonomous robot ([0039, 0061]; Fig. 2B, UAV learns destination or route and selects candidate vehicle with compatible destination (or direction of travel), such as in direction 240 toward UAV destination B).

As per Claim 17, Prakash et al. discloses the computer program product of claim 15, further comprising additional instructions that are operable, when executed by the processor, to cause the processor to make a financial payment from an owner of the flying autonomous robot to a registered driver of the vehicle as compensation for giving the flying autonomous robot a ride ([0123, 0130] Delivery UAV service provider (owner of flying autonomous robot) provides financial incentives to drivers of registered vehicles).

While Prakash et al. discloses making financial payments to a registered vehicle as described above, Prakash et al. does not explicitly disclose that the payments are made to a bank account associated with the registered driver of the vehicle.

However, Bennie et al. teaches: that financial transactions between a flying autonomous robot and registered driver of a vehicle are made using a bank account associated with the registered driver of the vehicle ([0075] Bank account of vehicle 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to increase efficiency by allowing electronic transfer of funds as detailed in Bennie et al. [0075]. 

As per Claim 18, Prakash et al. discloses the computer program product of claim 15, wherein the V2X messages include a Basic Safety Message ([0048, 0053] Messages include information regarding compatibility of docking station, speed etc. which is used determine whether docking is safe, therefore the message is a Basic Safety message).

As per Claim 20, Prakash et al. discloses the computer program product of claim 16, wherein the destination location of the flying autonomous robot is a delivery location and determining that the vehicle is headed in the direction that is consistent with the delivery location of the flying autonomous robot ([0002, 0091]; Fig. 6A, Destination of the UAV may be a delivery of a package and [0039, 0061]; Fig. 2B, UAV determines vehicle direction and destination (such as delivery destination) are compatible).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0196756 A1) in view of Rubin et al. (US 2017/0243485 A1)  in further view of Bennie et al. (US 2020/0108713 A1) in further view of Mikan et al. (US 2017/0160735 A1).

As per Claim 5, Prakash et al. discloses the method of claim 3, further comprising receiving a notification regarding information on distance traveled -by the flying autonomous robot ([0044] UAV change in position over time is monitored) .  

While Prakash et al. discloses receiving a notification regarding information on distance traveled by the flying autonomous robot Prakash et al. does not disclose: that distance indicates a number of miles traveled by the flying autonomous robot and wherein the financial payment is based on the number of miles traveled by the flying autonomous robot.

However, Mikan et al. teaches: that the distance indicates a number of miles traveled by the flying autonomous robot, wherein the financial payment is based on the number of miles traveled by the flying autonomous robot ([0051] Payments are based on miles traversed by the host vehicle carrying the drone).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Mikan et al. with the motivation being to effectively increase the range of a drone as detailed in Mikan et al. [0004]. 

 Claim 12, Prakash et al. discloses the system of claim 10, wherein the computer code is further operable to receive a notification regarding information on distance traveled -by the flying autonomous robot ([0044] UAV change in position over time is monitored) .  

While Prakash et al. discloses receiving a notification regarding information on distance traveled by the flying autonomous robot Prakash et al. does not disclose: that distance indicates a number of miles traveled by the flying autonomous robot and wherein the financial payment is based on the number of miles traveled by the flying autonomous robot.

However, Mikan et al. teaches: that the distance indicates a number of miles traveled by the flying autonomous robot, wherein the financial payment is based on the number of miles traveled by the flying autonomous robot ([0051] Payments are based on miles traversed by the host vehicle carrying the drone).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Mikan et al. with the motivation being to effectively increase the range of a drone as detailed in Mikan et al. [0004]. 

As per Claim 19, Prakash et al. discloses the computer program product of claim 17, further comprising additional instructions that are operable, when executed by the processor, to cause the processor to receive a notification regarding information on distance traveled -by the flying autonomous robot ([0044] UAV change in position over time is monitored).  

Prakash et al. discloses receiving a notification regarding information on distance traveled by the flying autonomous robot Prakash et al. does not disclose: that distance indicates a number of miles traveled by the flying autonomous robot and wherein the financial payment is based on the number of miles traveled by the flying autonomous robot.

However, Mikan et al. teaches: that the distance indicates a number of miles traveled by the flying autonomous robot, wherein the financial payment is based on the number of miles traveled by the flying autonomous robot ([0051] Payments are based on miles traversed by the host vehicle carrying the drone).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Mikan et al. with the motivation being to effectively increase the range of a drone as detailed in Mikan et al. [0004].

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0196756 A1) in view of Rubin et al. (US 2017/0243485 A1) in further view of Bennie et al. (US 2020/0108713 A1) in further view of Raptopoulos et al. (US 2017/0129603 A1).

As per Claim 6, Prakash et al. discloses the method of claim 1, 

Prakash et al. does not disclose: 
wherein the digital data describes a location of the vehicle with an accuracy of plus or minus 1.5 meters 

Raptopoulos et al. teaches: 
wherein the digital data describes a location of the vehicle with an accuracy of plus or minus 1.5 meters ([0011, 0026, 0227]; Fig. 6A GPS system with accuracy of 1.5 meters is used to determine location of vehicle with landing platform)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to include describing the location of the vehicle with an accuracy of plus or minus 1.5 meters as detailed in Raptopoulos et al. with the motivation being to accurately adjust the path of the UAV as detailed in Raptopoulos et al. [0011]. 

As per Claim 13, Prakash et al. discloses the system of claim 8, 

Prakash et al. does not disclose: 
wherein the digital data describes a location of the vehicle with an accuracy of plus or minus 1.5 meters 

However, Raptopoulos et al. teaches: 
wherein the digital data describes a location of the vehicle with an accuracy of plus or minus 1.5 meters ([0011, 0026, 0227]; Fig. 6A GPS system with accuracy of 1.5 meters is used to determine location of vehicle with landing platform)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to include describing the location of the vehicle with an  Raptopoulos et al. with the motivation being to accurately adjust the path of the UAV as detailed in Raptopoulos et al. [0011]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                     /JEFFREY C BOOMER/Primary Examiner, Art Unit 3619